Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application

Claims 14-19, 21, 23, 24 and 26-28 are pending and under examination.

Terminal Disclaimer
The terminal disclaimer filed on 17 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/020,684  has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Armani et al., Saxonov, Hindson et al. and Frisen et al. 
Claims 14-19, 21, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Armani et al. ("2D-PCR: a method of mapping DNA in tissue sections." Lab on a Chip 9.24 (2009): 3526-3534.), i.e. Armani 2009, in view of Armani et al. ("Multiplex quantitative measurement of mRNAs from fixed tissue microarray sections." Applied immunohistochemistry & molecular morphology: AIMM/official publication of the Society for Applied Immunohistochemistry 22.5 (2014):323-330), i.e. Armani 2014; Saxonov (US20120316074); Hindson et al. (US20140155295; published 05 June 2014) and Frisen et al. (US 20140066318; published 04 March 2014).
 
Please note the Armani 2014 citations refer to the 14 page author manuscript available on NIH Public Access.
Armani 2009 teach a method of nucleic analysis of discrete portions of a tissue section sample comprising placing a tissue section on top of a multiwell array, wherein each well comprises agarose gel. The tissue section is pressed into the multiwell array, such that each well receives a discrete portion of the tissue section. After dehydration of the array of wells comprising tissue and agarose gel, lysis reagents are added to each well, the array is sealed and allowed to incubate for the tissue lysis process to extract DNA.  After an additional dehydration to remove excess water, PCR reagents are added to each individual well and the array is subjected to thermocycling conditions to allow PCR amplification of target nucleic acids in each well (e.g. Entire Armani 2009 reference and especially DNA mapping technology section, pg. 3527; Fig. 2, pg. 3527).
 Furthermore, Armani 2009 teach this technique can be used on FFPE samples (e.g. 4th para, pg. 3532, Armani 2009).
 Armani 2014 teach an updated version of their previous technique  comprising preparing multiple discrete portions of an FFPE tissue section for further nucleic acid analysis (e.g. Entire Armani 2014 reference and especially Materials and Methods section, pg. 3-4 of 14; Fig. 1, pg. 10 of 14).
 Specifically, Armani 2014 teach preparation of the FFPE section prior to nucleic acid extraction (e.g. section 2.1-2.2, pg. 3 of 14). After the tissue section is deparrafinized, the resultant tissue section is placed on to a multi-well plate such that a single core, i.e. discrete tissue section, is place over a single well, wherein the wells are prefilled with lysis reagents, and the tissue/ array assembly is compressed to allow individual tissue cores to enter to corresponding well (e.g. Section 2.3, pg. 3 of 14). The tissue core contained in each well is subjected to tissue lysis, and detection by PCR amplification and probe hybridization, using Fluidigm probe sets comprising probes that target at least 8 different genes and different fluorescent labels(e.g. Section 2.4-2.6, pg. 4 of 14; section 3.2, pg. 5-6; Fig. 1, pg. 10 of 14).
 It would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Armani 2009 comprising extracting DNA from discrete portions of a tissue section  to include extracting nucleic acid from previously deparrafinized FFPE sections prior to further nucleic acid analysis comprising PCR amplification and multiplexed hybridization with differentially labelled fluorescent probes as taught by Armani 2014 because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of nucleic acid analysis in an FFPE sample comprising extracting nucleic acid from discrete portions of the same FFPE sample  and combining in wells the individual nucleic acid samples with targeting reagents comprising different identifiers, i.e. primers and different fluorescently labelled probes,  to determine spatial information of target nucleic acids.		
Therefore, the combined teachings of Armani et al. render obvious a method comprising  extracting and partitioning nucleic acids from a plurality of regions of the FFPE tissue sample, wherein nucleic acids in spatial proximity to each other in the FFPE tissue sample are introduced into the same well.

It is further noted that the combined teachings of Armani et al. teach further nucleic acid analysis, including PCR amplification and detection using probe sets comprising different fluorescent labels placed in each individual well (e.g. Fig. 1, pg. 10 of 14, Armani 2014).
However, the combined teachings of Armani et al. do not expressly teach extracting nucleic acids prior to partitioning FFPE sample as recited in claim 14.
Furthermore, the combined teachings of Armani et al. do not expressly teach the limitations: c) barcoding the partitioned nucleic acids with partition-specific barcode sequences  to form a plurality of barcoded nucleic acid acids; d) obtaining sequence information from the plurality of barcoded nucleic acids, wherein the sequence information from the plurality of barcoded nucleic acids comprises sequence information of the partition-specific barcode sequences; and e) spatially resolving the plurality of barcoded nucleic acids to a region of spatial proximity in the FFPE tissue sample , wherein barcoded nucleic acids derived from a region of spatial proximity in the FFPE tissue sample comprise the same partition-specific barcode sequence as required by claim 14.
Like the combined teachings of Armani et al., Saxonov teaches methods of nucleic acid analysis comprising partitioning samples for further processing.  
Saxonov teaches embodiments comprising separating a sample, wherein the sample comprises extracted nucleic acid, into a plurality of partitions  prior to subjecting the target polynucleotides to barcoding  (e.g. para 0022,para 0025,pg. 2). 
Furthermore, Saxonov teaches the sample is a formalin-fixed, paraffin-embedded sample which is  deparrafinized prior to extraction of target nucleic acid (e.g. The sample can be a …formalin fixed paraffin embedded (FFPE) sample… A formalin fixed paraffin embedded sample can be deparaffinized before nucleic acid is extracted as in para 0201, pg. 21; RNA extraction from FFPE sample as in para 0204,pg. 21; Nucleic acids can be extracted from a sample by means available to one of ordinary skill in the art as in para 0205,pg. 21).
Furthermore, Saxonov teaches the partitions are wells in a microtiter plate (e.g. para 0076,pg. 7).
As Armani et al. and Saxonov both teach analysis of samples associated with formalin fixed tissue, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the combined teachings of Armani et al.  comprising partitioning FFPE samples and extracting  nucleic ads from these sample prior to further processing to include deparrafinization of  individual formalin-fixed paraffin samples  and extracting nucleic acids from these samples prior to partitioning in wells  as taught by Saxonov because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method of analyzing a plurality of nucleic acids obtained from  sample.
Therefore, the combined teachings of Armani et al. and Saxonov render obvious the limitations: a method of analyzing nucleic acids obtained from a FFPE tissue sample while maintaining spatial context, comprising:
a) extracting nucleic acids from a plurality of regions of the FFPE tissue sample and;
b) following (a), partitioning the extracted nucleic acids into a plurality of wells; wherein nucleic acids in spatial proximity to each other in the FFPE tissue sample are introduced into the same well as required by claim 14.

Regarding the requirement of barcoding partitioned nucleic acids  and obtaining sequencing information as recited in claim 14:
As noted above, Saxonov teaches the partitions are wells in a microtiter plate (e.g. para 0076,pg. 7).
 It is further noted that Saxanov  teach a preferred embodiment wherein the partition is a droplet, i.e. of a droplet-based method of barcoding target nucleic acids, wherein the tagged nucleic acid sequences are subjected to sequencing (e.g. para 0004-0005, pg. 1; para 0017, para 0022, para 0025, pg. 2). 
Furthermore, Saxonov teaches each partition, i.e. droplet, comprises a unique barcode (e.g. para 0016, pg. 1-2; para 0025, pg. 2; para 0029, pg. 3), wherein the barcode facilitates identification of the source of a target nucleic acid that has been sequenced (e.g. Libraries from different samples can be mixed and sequenced in a single run. Because every read can contain a barcode, it can be determined which sample produced any given sequence read as in para 0162, pg. 17).
 However, the combined teachings of Armani et al. and Saxonov do not expressly teach embodiments comprising providing wells comprising barcodes or unique identifiers.
Prior to the effective filing date of the claimed invention, Hindson et al. teach obtaining nucleic acid content, such as RNA, from formalin-fixed tissue samples for nucleic acid analysis (e.g. para 0014, pg. 2; Samples such as cells, nucleic acids and proteins may also be obtained from a variety of clinical sources such as biopsies, aspirates, blood draws, urine samples, formalin fixed embedded tissues and the like as in para 0141, pg. 12; analytes are heterogeneous populations of cells and include clinical sources, such as tumor biopsies as in  para 0138, para 0141, pg. 12; para 0169, pg. 15).
 Furthermore, Hindson et al. teach adding reagents with unique identifiers, i.e. barcodes, to individual partitions, wherein the partitions are microwells or droplets. Hindson et al. also teach these reagents with unique identifiers target specific components of the tissue sample (e.g. para 0070, pg. 6; para 0149, para 0151, pg. 13; para 0154, pg. 14; In still other cases, free unique identifiers are loaded into the microwells prior to, during (e.g., by separate inlet port), or following the loading of the analytes. In still other cases, unique identifiers encapsulated in microcapsules are loaded into the microwells prior to, concurrently with (e.g., by separate inlet port), or after loading of the analytes as in para 0155, pg. 14).
Furthermore, Hindson et al. teach DNA barcodes are associated with a single cell or a specific partition (e.g. specific partition as in para 0152, pg. 13-14; Nucleic acids with identical unique identifiers may be determined to originate from the same cell as in para 0166, pg. 15).
Hindson et al. teach barcodes are used to distinguish a nucleic acid of interest in a population comprising other different barcoded nucleic acids and to identify individual fragments of a nucleic acid of interest during sequencing (e.g. para 0072, pg. 7).
 Furthermore, Hindson et al. teach sample analysis through attachment of barcodes to target nucleic acids through different reactions, i.e. ligation or nucleic acid amplification, are done prior to sequencing of associated nucleic acids (e.g. para 0109, pg.10; ligation of tags to target nucleic acids as in para 0150, pg. 13; para 0157, pg. 14; para 0175, pg. 15; sequencing as in para 0193, pg. 17).Hindson et al. teach different sequencing technologies, including high throughput sequencing (e.g. para 0146, pg. 13).
Hindson et al. also teach the ratio of unique identifiers per analyte is adjusted as per user’s choice (e.g. para 0150, pg. 13; para 0152-0154, para 0157, pg. 13-14). 
 Hindson et al. teach an analyte may be attached to multiple different identifiers (e.g. When more than one identifier is present per analyte, such identifiers may be copies of the same identifier, or multiple different identifiers. For example, the attachment process may be designed to attach multiple identical identifiers to a single analyte, or multiple different identifiers to the analyte as in para 0153, pg. 14).
Furthermore, Hindson et al. teach using a sufficiently diverse population of identifiers to tag a diverse population of analytes (e.g. para 0156, pg. 14).  
Additionally, like Armani et al., Saxonov, and Hindson et al., Frisen et al. teach analysis of nucleic acid from FFPE samples.
Furthermore, like  the combined teachings of Armani et al., Frisen et al. disclose methods for determining the spatial distribution of target nucleic acids in a tissue sample (e.g. methods for detecting and/or analyzing RNA, e.g. RNA transcripts or genomic DNA, so as to obtain spatial information about the localisation, distribution or expression of genes, or indeed about the localisation or distribution of any genomic variation (not necessarily in a gene) in a tissue sample as in para 0001, pg. 1).
 Furthermore, Frisen et al. teach methods comprising contacting FFPE samples with spatially separated collections of probes (e.g. para 0357, pg. 25; Example 4, pg. 30-31).
 Frisen et al. disclose their methods comprise providing a collection of different oligonucleotide probes, wherein each probe comprise a positional domain, i.e. positional tag,  and a capture domain (e.g. para 0088,pg. 7; positional tag as in para 0095,pg. 7; the nucleotide sequence of any one probe molecule immobilized at a particular feature is the same as the other probe molecules immobilized at the same feature, but the nucleotide sequence of the probes at each feature is different, distinct or distinguishable from the probes immobilized at every other feature as in para 0097,pg. 8).
 Frisen et al. further teach their methods comprise contacting a tissue sample with the collection of probes such that the position of a capture probe on an array may be correlated with a position in the tissue sample and allowing hybridization; generating a DNA product from the captured nucleic acid target by ligation or extension using the capture probes; retrieving the tagged DNA product and sequencing (e.g. para 0021,pg. 2; para 0024-0033,pg. 3; sequencing as in para 0043,pg. 3). 
Frisen et al. teach determining spatial information on a sample based on the discrete location on their array (e.g. the spatial information (e.g. spatial localisation) may be derived from the position of the tissue sample on the array, coupled with the sequencing information as in para 0044, pg. 3-4).
 Frisen et al. teach the positional tag comprises an identification tag that is unique to the position(e.g. By virtue of the positional domain a capture probe … may be correlated to a position in the tissue sample, for example it may be correlated to a cell in the sample. Thus, the positional domain of the capture domain may be seen as a nucleic acid tag (identification tag) as in para 0098, pg. 8).
Furthermore, Frisen et al. teach capture probes hybridize to target nucleic acids and function as a primer to copy the hybridized target by primer extension or may be ligated to the hybridized target (e.g. para 0149-0154, pg. 13-14; para 0284,pg. 22).
Frisen et al. teach their methods comprise generating results from nucleic acid analysis and imaging FFPE sample, wherein the resulting data provides spatial information of the target of interest in the tissue sample by using the positional tag and its correlation to a position in the tissue sample (e.g. spatial information may conveniently be obtained by correlating the sequence analysis data to an image of the tissue sample …the method also includes a step of … correlating said sequence analysis information with an image of said tissue sample, wherein the tissue sample is imaged before or after step (c) as in para 0044-0045, pg. 3-4; In a particularly preferred embodiment the tissue is imaged after the nucleic acid of the tissue sample has been processed as in para 0143, pg. 12-13).
Furthermore, Frisen et al. disclose their method allows quantification of the spatial expression of genes in a tissue sample, wherein the transcripts are in different concentrations within the tissue sample (e.g. The global gene expression information obtainable from the methods of the invention also allows co-expression information and quantitative estimates of transcript abundance as in para 0021,pg. 2; para 0034, pg. 3; The intensity of the visual signal correlates to the relative abundance of each target nucleic acid in the sample as in para 0069,pg. 5; para 0326,pg. 2). 
 Furthermore, Frisen et al. teach their methods comprise using FFPE samples which will be deparrafinized prior to analysis (e.g. para 0127, para 0129-0130, para 0132, pg. 11; para 0365-0388, pg. 28-29). 
Frisen et al. teach their methods facilitate comparative analysis of normal and tumor tissues (e.g. para 0252, pg. 21; para 0301, pg. 23). Frisen et al. also teach analysis of RNA and DNA in their samples (e.g. para 0022, pg. 3; para 0061-0062, pg. 4).
 Frisen et al. teach their method comprises providing probes to tissue in an array format (e.g. spotting capture probes on a slide in an array and covering the array with tissue as in para 0357, pg. 25; Example 4, pg. 30-31). Frisen et al. also teach microarrays of capture probes wherein the probes are linked to beads are known in the art (e.g. para 0070, pg. 5).
Therefore, as the combined teachings of Armani et al., Saxonov,  Hindson et al. and Frisen et al.  all teach analysis of FFPE tissue samples with reagents comprising unique identifiers, it would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Armani et al. and Saxonov comprising combining nucleic acid extracted from discrete portions of the sample FFPE sample with probes, wherein the probes comprise different labels to include unique identifiers, i.e. barcodes,  to individual partitions with FFPE nucleic acid samples, wherein the partitions are microwells; the barcodes are associated with the specific partition and multiple barcodes are attached to a single target of interest as taught by Hindson et al. and to include positional tags which facilitate identifying spatial distribution of individual FFPE samples as taught by Frisen et al.  because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of nucleic acid analysis in an FFPE sample comprising combining sample with targeting reagents comprising unique identifiers to determine spatial information of target nucleic acids.
Therefore, the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al.  render obvious the limitations: a method of analyzing nucleic acids obtained from a FFPE tissue sample while maintaining spatial context, comprising: a) extracting nucleic acids from a plurality of regions of the FFPE tissue sample and; b) following (a), partitioning the extracted nucleic acids into a plurality of wells; wherein nucleic acids in spatial proximity to each other in the FFPE tissue sample are introduced into the same well; c) barcoding the partitioned nucleic acids with partition-specific barcode sequences  to form a plurality of barcoded nucleic acid acids; d) obtaining sequence information from the plurality of barcoded nucleic acids, wherein the sequence information from the plurality of barcoded nucleic acids comprises sequence information of the partition-specific barcode sequences as required by claim 14.
 Furthermore, as Armani et al. and Frisen et al. teach spatial localization of FFPE tissue to discrete locations on an array and Saxonov and Hindson et al. teach discrete partitions each comprise a unique partition-specific barcode, the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al.  render obvious the limitation: e)    spatially resolving the plurality of barcoded nucleic acids to a region of spatial proximity, wherein barcoded nucleic acids derived from a region of spatial proximity in the FFPE tissue sample comprise the same partition-specific barcode sequence as required by claim 14.
As Hindson et al. teach ligation or amplification to incorporate barcodes in target nucleic acid (e.g. para 0150, pg. 13; para 0157, pg. 14) wherein each well comprises a specific barcode(e.g. para 0152, pg. 13-14), the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al.  render obvious claim 15.
Furthermore, as the combined teachings of Armani teach nucleic acid that is extracted from discrete tissue portions is in each well, each containing a heterogeneous population of nucleic acids comprising different targets (e.g. Section 2Materials and Methods, pg. 3-4 of 14; section 3.2, pg. 5-6; Fig. 1, pg. 10 of 14, Armani 2014), the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 16.
Furthermore, as noted above, Frisen et al. teach their methods comprise generating results from nucleic acid analysis and imaging FFPE sample, wherein the resulting data provides spatial information of the target of interest in the tissue sample by using the positional tag and its correlation to a position in the tissue sample (e.g. para 0044-0045, pg. 3-4; In a particularly preferred embodiment the tissue is imaged after the nucleic acid of the tissue sample has been processed as in para 0143, pg. 12-13).
 Therefore, the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 17.
Furthermore, as Frisen et al. teach their methods facilitate comparative analysis of normal and tumor tissues (e.g. para 0252, pg. 21; para 0301, pg. 23), the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 18.
Furthermore, as Hindson et al. teach pooling tagged nucleic acids prior to sequencing  (e.g. para 0166, pg. 15), the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 19.
Furthermore, Hindson et al. teach sample analysis through attachment of barcodes to target nucleic acids through different reactions, i.e. ligation or nucleic acid amplification, are done prior to sequencing of associated nucleic acids (e.g. para 0109, pg.10; ligation of tags to target nucleic acids as in para 0150, pg. 13; para 0157, pg. 14; para 0175, pg. 15; sequencing as in para 0193, pg. 17), wherein different sequencing technologies, including high throughput sequencing, are employed (e.g. para 0146, pg. 13) and Frisen et al. teach retrieving the tagged DNA product and sequencing (e.g. para 0021,pg. 2; para 0024-0033,pg. 3; sequencing as in para 0043,pg. 3).
Therefore, the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 21.
As Hindson et al. also teach different sequencing technologies, including high throughput sequencing (e.g. para 0146, pg. 13), the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 24.
Furthermore, as Hindson et al. teach an analyte may be attached to multiple different identifiers (e.g. para 0153, pg. 14), the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 26.
Furthermore, as Armani et al. teach probe sets comprising different fluorescent labels (e.g. Section 2.4-2.6, pg. 4 of 14; Fig. 1, pg. 10 of 14, Armani 2014), the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 27.
 Furthermore, Frisen et al. teach correlative analysis comprising generating results from nucleic acid analysis and imaging FFPE sample, wherein the resulting data provides spatial information of the target of interest in the tissue sample by using the positional tag and its correlation to a position in the tissue sample (e.g. spatial information may conveniently be obtained by correlating the sequence analysis data to an image of the tissue sample …the method also includes a step of … correlating said sequence analysis information with an image of said tissue sample, wherein the tissue sample is imaged before or after step (c) as in para 0044-0045, pg. 3-4; In a particularly preferred embodiment the tissue is imaged after the nucleic acid of the tissue sample has been processed as in para 0143, pg. 12-13).
Therefore, the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 28.

Kartalov et al., Saxonov, Hindson et al. and Frisen et al. 
Claims 14-19, 21, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kartalov et al. (US20110177518) in view of Saxonov (US20120316074); Hindson et al. (US20140155295; published 05 June 2014) and Frisen et al. (US 20140066318; published 04 March 2014).
Kartalov et al. teach methods for microdissection and nucleic acid extraction of discrete portions of tissue sections for further nucleic acid analysis (e.g. para 0015-0016, pg. 2).
Furthermore, Kartalov et al. teach the tissue sections are FFPE samples (e.g. Methods herein described are not necessarily dependent on use of fresh tissues, and are applicable to most human cancer specimens, which are usually fixed in formalin and paraffin-embedded as in para 0114,pg. 10).
 Kartalov et al. teach an embodiment wherein an array of wells are filled with digestion and reaction reagents prior to placing a tissue section on top of the wells. The tissue is compressed to the array of wells and flipped such that the digestion reagents contact a discrete portion of tissue and allow release of nucleic acid content of the tissue into an individual well of the array. Next, additional reaction reagents within the wells allow further processing of released cellular content (e.g. Entire Kartalov reference and especially para 0094-0095, pg. 8; Fig. 9).
 In a different embodiment, Kartalov et al. teach  a similar setup with the whole tissue section contacted with a first array of wells, wherein each well contains digestion solution comprising Proteinase K, Discrete portions of tissue are digested and lyophilized.  Next, a second array of wells comprising PCR reagents is clamped to the first array of wells, each first well comprising nucleic acid content from a discrete portion of digested tissue, and the clamped assembly of the first array of wells and second array of wells is flipped such that the lyophilized nucleic acid contents of the first wells is transferred to the second array of wells and resuspended in PCR reagents solution (e.g. para 0095-0096, pg. 8; Fig. 10).  
 Furthermore, Kartalov et al. teach the reaction reagents may include sequencing reagents, primers and fluorescent probes (e.g. para 0092, pg. 8; para 0100-0101, pg. 9).
Furthermore, Kartalov et al. teach their method allows parallel analysis comprising associating sequencing information with discrete portions of a single tissue sample (e.g. A matrix of microfluidic wells allows incomparable parallelism in extracting the sequencing information while preserving the morphological and contextual information from the tissue sample. It enables large-scale mapping of two-dimensional spatial distribution of mutations across a tumor section as in para 0101, pg. 9).
Therefore, Kartalov et al. render obvious a method comprising  extracting and partitioning nucleic acids from a plurality of regions of the FFPE tissue sample, wherein nucleic acids in spatial proximity to each other in the FFPE tissue sample are introduced into the same well.
 It is further noted that Kartalov et al. teach further nucleic acid analysis, including PCR amplification, sequencing  and detection using probe sets comprising different fluorescent labels placed in each individual well (e.g. para 0092, pg. 8; para 0100-0101, pg. 9).
Like the combined teachings of Kartalov et al., Saxonov teaches methods of nucleic acid analysis comprising partitioning samples for further processing.  
Saxonov teaches embodiments comprising separating a sample, wherein the sample comprises extracted nucleic acid, into a plurality of partitions  prior to subjecting the target polynucleotides to barcoding  (e.g. para 0022,para 0025,pg. 2). 
Furthermore, Saxonov teaches the sample is a formalin-fixed, paraffin-embedded sample which is  deparrafinized prior to extraction of target nucleic acid (e.g. The sample can be a …formalin fixed paraffin embedded (FFPE) sample… A formalin fixed paraffin embedded sample can be deparaffinized before nucleic acid is extracted as in para 0201, pg. 21; RNA extraction from FFPE sample as in para 0204,pg. 21; Nucleic acids can be extracted from a sample by means available to one of ordinary skill in the art as in para 0205,pg. 21).
Furthermore, Saxonov teaches the partitions are wells in a microtiter plate (e.g. para 0076,pg. 7).
As Kartalov et al. and Saxonov both teach analysis of samples associated with formalin fixed tissue, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kartalov et al. comprising exposing a whole tissue to discrete portions of digestion reagents and subsequently partitioning resultant nucleic acid content from FFPE samples prior to further processing to include deparrafinization of  individual formalin-fixed paraffin samples  and extracting nucleic acids from these samples prior to partitioning in wells  as taught by Saxonov because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method of analyzing a plurality of nucleic acids obtained from  sample.
Therefore, the combined teachings of Kartalov et al. and Saxonov render obvious the limitations: a method of analyzing nucleic acids obtained from a FFPE tissue sample while maintaining spatial context, comprising:
a) extracting nucleic acids from a plurality of regions of the FFPE tissue sample and;
b) following (a), partitioning the extracted nucleic acids into a plurality of wells; wherein nucleic acids in spatial proximity to each other in the FFPE tissue sample are introduced into the same well as required by claim 14.
Regarding the requirement of barcoding partitioned nucleic acids  and obtaining sequencing information as recited in claim 14:
As noted above, Saxonov teaches the partitions are wells in a microtiter plate (e.g. para 0076,pg. 7).
 It is further noted that Saxanov  teach a preferred embodiment wherein the partition is a droplet, i.e. of a droplet-based method of barcoding target nucleic acids, wherein the tagged nucleic acid sequences are subjected to sequencing (e.g. para 0004-0005, pg. 1; para 0017, para 0022, para 0025, pg. 2). 
Furthermore, Saxonov teaches each partition, i.e. droplet, comprises a unique barcode (e.g. para 0016, pg. 1-2; para 0025, pg. 2; para 0029, pg. 3), wherein the barcode facilitates identification of the source of a target nucleic acid that has been sequenced (e.g. Libraries from different samples can be mixed and sequenced in a single run. Because every read can contain a barcode, it can be determined which sample produced any given sequence read as in para 0162, pg. 17).
 However, the combined teachings of Kartalov et al. and Saxonov do not expressly teach embodiments comprising providing wells comprising barcodes or unique identifiers.
Prior to the effective filing date of the claimed invention, Hindson et al. teach obtaining nucleic acid content, such as RNA, from formalin-fixed tissue samples for nucleic acid analysis (e.g. para 0014, pg. 2; Samples such as cells, nucleic acids and proteins may also be obtained from a variety of clinical sources such as biopsies, aspirates, blood draws, urine samples, formalin fixed embedded tissues and the like as in para 0141, pg. 12; analytes are heterogeneous populations of cells and include clinical sources, such as tumor biopsies as in  para 0138, para 0141, pg. 12; para 0169, pg. 15).
 Furthermore, Hindson et al. teach adding reagents with unique identifiers, i.e. barcodes, to individual partitions, wherein the partitions are microwells or droplets. Hindson et al. also teach these reagents with unique identifiers target specific components of the tissue sample (e.g. para 0070, pg. 6; para 0149, para 0151, pg. 13; para 0154, pg. 14; In still other cases, free unique identifiers are loaded into the microwells prior to, during (e.g., by separate inlet port), or following the loading of the analytes. In still other cases, unique identifiers encapsulated in microcapsules are loaded into the microwells prior to, concurrently with (e.g., by separate inlet port), or after loading of the analytes as in para 0155, pg. 14).
Furthermore, Hindson et al. teach DNA barcodes are associated with a single cell or a specific partition (e.g. specific partition as in para 0152, pg. 13-14; Nucleic acids with identical unique identifiers may be determined to originate from the same cell as in para 0166, pg. 15).
Hindson et al. teach barcodes are used to distinguish a nucleic acid of interest in a population comprising other different barcoded nucleic acids and to identify individual fragments of a nucleic acid of interest during sequencing (e.g. para 0072, pg. 7).
 Furthermore, Hindson et al. teach sample analysis through attachment of barcodes to target nucleic acids through different reactions, i.e. ligation or nucleic acid amplification, are done prior to sequencing of associated nucleic acids (e.g. para 0109, pg.10; ligation of tags to target nucleic acids as in para 0150, pg. 13; para 0157, pg. 14; para 0175, pg. 15; sequencing as in para 0193, pg. 17).Hindson et al. teach different sequencing technologies, including high throughput sequencing (e.g. para 0146, pg. 13).
Hindson et al. also teach the ratio of unique identifiers per analyte is adjusted as per user’s choice (e.g. para 0150, pg. 13; para 0152-0154, para 0157, pg. 13-14). 
 Hindson et al. teach an analyte may be attached to multiple different identifiers (e.g. When more than one identifier is present per analyte, such identifiers may be copies of the same identifier, or multiple different identifiers. For example, the attachment process may be designed to attach multiple identical identifiers to a single analyte, or multiple different identifiers to the analyte as in para 0153, pg. 14).
Furthermore, Hindson et al. teach using a sufficiently diverse population of identifiers to tag a diverse population of analytes (e.g. para 0156, pg. 14).  
Additionally, like Kartalov et al., Saxonov, and Hindson et al., Frisen et al. teach analysis of nucleic acid from FFPE samples.
Furthermore, like Kartalov et al., Frisen et al. disclose methods for determining the spatial distribution of target nucleic acids in a tissue sample (e.g. methods for detecting and/or analyzing RNA, e.g. RNA transcripts or genomic DNA, so as to obtain spatial information about the localisation, distribution or expression of genes, or indeed about the localisation or distribution of any genomic variation (not necessarily in a gene) in a tissue sample as in para 0001, pg. 1).
 Furthermore, Frisen et al. teach methods comprising contacting FFPE samples with spatially separated collections of probes (e.g. para 0357, pg. 25; Example 4, pg. 30-31).
 Frisen et al. disclose their methods comprise providing a collection of different oligonucleotide probes, wherein each probe comprise a positional domain, i.e. positional tag,  and a capture domain (e.g. para 0088,pg. 7; positional tag as in para 0095,pg. 7; the nucleotide sequence of any one probe molecule immobilized at a particular feature is the same as the other probe molecules immobilized at the same feature, but the nucleotide sequence of the probes at each feature is different, distinct or distinguishable from the probes immobilized at every other feature as in para 0097,pg. 8).
 Frisen et al. further teach their methods comprise contacting a tissue sample with the collection of probes such that the position of a capture probe on an array may be correlated with a position in the tissue sample and allowing hybridization; generating a DNA product from the captured nucleic acid target by ligation or extension using the capture probes; retrieving the tagged DNA product and sequencing (e.g. para 0021,pg. 2; para 0024-0033,pg. 3; sequencing as in para 0043,pg. 3). 
Frisen et al. teach determining spatial information on a sample based on the discrete location on their array (e.g. the spatial information (e.g. spatial localisation) may be derived from the position of the tissue sample on the array, coupled with the sequencing information as in para 0044, pg. 3-4).
 Frisen et al. teach the positional tag comprises an identification tag that is unique to the position(e.g. By virtue of the positional domain a capture probe … may be correlated to a position in the tissue sample, for example it may be correlated to a cell in the sample. Thus, the positional domain of the capture domain may be seen as a nucleic acid tag (identification tag) as in para 0098, pg. 8).
Furthermore, Frisen et al. teach capture probes hybridize to target nucleic acids and function as a primer to copy the hybridized target by primer extension or may be ligated to the hybridized target (e.g. para 0149-0154, pg. 13-14; para 0284,pg. 22).
Frisen et al. teach their methods comprise generating results from nucleic acid analysis and imaging FFPE sample, wherein the resulting data provides spatial information of the target of interest in the tissue sample by using the positional tag and its correlation to a position in the tissue sample (e.g. spatial information may conveniently be obtained by correlating the sequence analysis data to an image of the tissue sample …the method also includes a step of … correlating said sequence analysis information with an image of said tissue sample, wherein the tissue sample is imaged before or after step (c) as in para 0044-0045, pg. 3-4; In a particularly preferred embodiment the tissue is imaged after the nucleic acid of the tissue sample has been processed as in para 0143, pg. 12-13).
Furthermore, Frisen et al. disclose their method allows quantification of the spatial expression of genes in a tissue sample, wherein the transcripts are in different concentrations within the tissue sample (e.g. The global gene expression information obtainable from the methods of the invention also allows co-expression information and quantitative estimates of transcript abundance as in para 0021,pg. 2; para 0034, pg. 3; The intensity of the visual signal correlates to the relative abundance of each target nucleic acid in the sample as in para 0069,pg. 5; para 0326,pg. 2). 
 Furthermore, Frisen et al. teach their methods comprise using FFPE samples which will be deparrafinized prior to analysis (e.g. para 0127, para 0129-0130, para 0132, pg. 11; para 0365-0388, pg. 28-29). 
Frisen et al. teach their methods facilitate comparative analysis of normal and tumor tissues (e.g. para 0252, pg. 21; para 0301, pg. 23). Frisen et al. also teach analysis of RNA and DNA in their samples (e.g. para 0022, pg. 3; para 0061-0062, pg. 4).
 Frisen et al. teach their method comprises providing probes to tissue in an array format (e.g. spotting capture probes on a slide in an array and covering the array with tissue as in para 0357, pg. 25; Example 4, pg. 30-31). Frisen et al. also teach microarrays of capture probes wherein the probes are linked to beads are known in the art (e.g. para 0070, pg. 5).
Therefore, as Kartalov et al., Saxonov,  Hindson et al. and Frisen et al.  all teach analysis of FFPE tissue samples with reagents comprising unique identifiers, it would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kartalov et al. and Saxonov comprising combining nucleic acid extracted from discrete portions of the sample FFPE sample with probes, wherein the probes comprise different labels to include unique identifiers, i.e. barcodes,  to individual partitions with FFPE nucleic acid samples, wherein the partitions are microwells; the barcodes are associated with the specific partition and multiple barcodes are attached to a single target of interest as taught by Hindson et al. and to include positional tags which facilitate identifying spatial distribution of individual FFPE samples as taught by Frisen et al.  because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of nucleic acid analysis in an FFPE sample comprising combining sample with targeting reagents comprising unique identifiers to determine spatial information of target nucleic acids.
Therefore, the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al.  render obvious the limitations: render obvious the limitations: a method of analyzing nucleic acids obtained from a FFPE tissue sample while maintaining spatial context, comprising: a) extracting nucleic acids from a plurality of regions of the FFPE tissue sample and; b) following (a), partitioning the extracted nucleic acids into a plurality of wells; wherein nucleic acids in spatial proximity to each other in the FFPE tissue sample are introduced into the same well; c) barcoding the partitioned nucleic acids with partition-specific barcode sequences  to form a plurality of barcoded nucleic acid acids; d) obtaining sequence information from the plurality of barcoded nucleic acids, wherein the sequence information from the plurality of barcoded nucleic acids comprises sequence information of the partition-specific barcode sequences as required by claim 14.
Furthermore, as Kartalov et al. and Frisen et al. teach spatial localization of FFPE tissue to discrete locations on an array and Saxonov and Hindson et al. teach discrete partitions each comprise a unique partition-specific barcode, the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious the limitation: d)    spatially resolving the plurality of barcoded nucleic acids to a region of spatial proximity, wherein barcoded nucleic acids derived from a region of spatial proximity in the FFPE tissue sample comprise the same partition-specific barcode sequence as required by claim 14.
As Hindson et al. teach ligation or amplification to incorporate barcodes in target nucleic acid (e.g. para 0150, pg. 13; para 0157, pg. 14) wherein each well comprises a specific barcode(e.g. para 0152, pg. 13-14), the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 15.
Furthermore, as Kartalov et al. teach nucleic acid that is extracted from discrete tissue portions is in each well, each containing a heterogeneous population of molecules (e.g. para 0094-0096, pg. 8), the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 16.
Furthermore, as noted above, Frisen et al. teach their methods comprise generating results from nucleic acid analysis and imaging FFPE sample, wherein the resulting data provides spatial information of the target of interest in the tissue sample by using the positional tag and its correlation to a position in the tissue sample (e.g. para 0044-0045, pg. 3-4; In a particularly preferred embodiment the tissue is imaged after the nucleic acid of the tissue sample has been processed as in para 0143, pg. 12-13).
 Therefore, the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 17.
Furthermore, as Frisen et al. teach their methods facilitate comparative analysis of normal and tumor tissues (e.g. para 0252, pg. 21; para 0301, pg. 23), the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 18.
Furthermore, as Hindson et al. teach pooling tagged nucleic acids prior to sequencing  (e.g. para 0166, pg. 15), the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 19.
Furthermore, Hindson et al. teach sample analysis through attachment of barcodes to target nucleic acids through different reactions, i.e. ligation or nucleic acid amplification, are done prior to sequencing of associated nucleic acids (e.g. para 0109, pg.10; ligation of tags to target nucleic acids as in para 0150, pg. 13; para 0157, pg. 14; para 0175, pg. 15; sequencing as in para 0193, pg. 17), wherein different sequencing technologies, including high throughput sequencing, are employed (e.g. para 0146, pg. 13) and Frisen et al. teach retrieving the tagged DNA product and sequencing (e.g. para 0021,pg. 2; para 0024-0033,pg. 3; sequencing as in para 0043,pg. 3).
Therefore, the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 21.
As Hindson et al. also teach different sequencing technologies, including high throughput sequencing (e.g. para 0146, pg. 13), the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 24.
Furthermore, as Hindson et al. teach an analyte may be attached to multiple different identifiers (e.g. para 0153, pg. 14), the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 26.
Furthermore, as Kartalov et al. teach analysis with probes comprising different fluorescent labels (e.g. para 0092, pg. 8; para 0100-0101,pg. 9), the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 27.
Furthermore, Frisen et al. teach correlative analysis comprising generating results from nucleic acid analysis and imaging FFPE sample, wherein the resulting data provides spatial information of the target of interest in the tissue sample by using the positional tag and its correlation to a position in the tissue sample (e.g. spatial information may conveniently be obtained by correlating the sequence analysis data to an image of the tissue sample …the method also includes a step of … correlating said sequence analysis information with an image of said tissue sample, wherein the tissue sample is imaged before or after step (c) as in para 0044-0045, pg. 3-4; In a particularly preferred embodiment the tissue is imaged after the nucleic acid of the tissue sample has been processed as in para 0143, pg. 12-13).
Therefore, the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. render obvious claim 28.


Armani et al., Saxonov, Hindson et al., Frisen et al. and Peter et al. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Armani 2009, Armani 2014, Saxonov, Hindson et al. and Frisen et al.,  as applied to claims 14-19, 21, 24 and 26-28 above, and further in view of and Peter et al. (US20150148239; filed 22 September 2014).
The combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al.  disclose a method comprising combining nucleic acid extracted from discrete portions of the sample FFPE sample with probes that are differentially labelled with fluorescent tags and comprise positional tags and providing a plurality of barcodes unique to each well, and subjecting extracted nucleic acid content obtained from FFPE tissue sample to further analysis including sequencing to determine the spatial distribution of genes within the starting sample.
However, the combined teachings of Armani et al., Saxonov, Hindson et al. and Frisen et al. do not expressly teach claim 23.
Like Armani et al., Frisen et al. and Hindson et al., Peter et al. teach spatial distribution of nucleic acids from a FFPE tissue sample (e.g. Abstract; para 0003,pg. 1). 
 Furthermore, Peter et al. teach applying nucleic acid tags to an FFPE tissue sample, wherein the tag is associated with an aptamer or an antibody. The tagged FFPE sample is then contacted with an array comprising molecular barcoded oligonucleotides that are spatially addressable, i.e. they are positioned at discrete locations of the array (e.g. para 0003,pg. 1; para 0059,pg. 4-5). Peter et al. also teach PCR extension using the nucleic acid tags of the FFPE sample and the associated molecular barcoded oligonucleotides, wherein the extension products comprising a molecular barcode associated with a discrete location and a nucleic acid tag (e.g. para 0061; para 0066,pg. 5).
 Peter et al. teach analysis by sequencing and using the results to determine spatial information (e.g. para 0083-0085, pg. 7).
 Peter et al. also teach the array comprises microwells (e.g. para 0090, pg. 8).
Therefore, as Armani et al., Saxonov, Hindson et al., Frisen et al. and Peter et al. all teach analysis of FFPE tissue samples with reagents comprising unique identifiers, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Armani et al., Saxonov, Hindson et al. and Frisen et al. comprising combining extracted nucleic acid from discrete portions of an FFPE sample with reagents comprising unique barcodes  placed in discrete microwells to include applying nucleic acid tags to the FFPE samples prior to contacting with spatially addressable and partitioned oligonucleotides comprising molecular barcodes, wherein the partitions are microwells, and subjecting to PCR extension and sequencing to yield spatial information on extension products that comprise a nucleic acid tag that correlates with the spatial position of the starting FFPE sample and a molecular barcode associated with a discrete microwell as taught by Peter et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of nucleic acid analysis in an FFPE sample comprising combining sample with targeting reagents comprising unique identifiers to determine spatial information of target nucleic acids.
 Therefore, as Peter et al. teach the nucleic acid tags associated with the FFPE sample are targeted by the partitioned and barcoded oligonucleotides of a microwell array,  the combined teachings of Armani et al., Saxonov, Hindson et al., Frisen et al.  and Peter et al. render obvious claim 23.

Kartalov et al., Saxonov, Hindson et al., Frisen et al., and Peter et al. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al.,  as applied to claims 14-19, 21, 24 and 26-28 above, and further in view of and Peter et al. (US20150148239; filed 22 September 2014).
The combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. disclose a method comprising combining nucleic acid extracted from discrete portions of the sample FFPE sample with probes that are differentially labelled with fluorescent tags and comprise positional tags and providing a plurality of barcodes unique to each well, and subjecting extracted nucleic acid content obtained from FFPE tissue sample to further analysis including sequencing to determine the spatial distribution of genes within the starting sample.
However, the combined teachings of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. do not expressly teach claim 23.
Like Kartalov et al., Frisen et al. and Hindson et al., Peter et al. teach spatial distribution of nucleic acids from a FFPE tissue sample (e.g. Abstract; para 0003,pg. 1). 
 Furthermore, Peter et al. teach applying nucleic acid tags to an FFPE tissue sample, wherein the tag is associated with an aptamer or an antibody. The tagged FFPE sample is then contacted with an array comprising molecular barcoded oligonucleotides that are spatially addressable, i.e. they are positioned at discrete locations of the array (e.g. para 0003,pg. 1; para 0059,pg. 4-5). Peter et al. also teach PCR extension using the nucleic acid tags of the FFPE sample and the associated molecular barcoded oligonucleotides, wherein the extension products comprising a molecular barcode associated with a discrete location and a nucleic acid tag (e.g. para 0061; para 0066,pg. 5).
 Peter et al. teach analysis by sequencing and using the results to determine spatial information (e.g. para 0083-0085, pg. 7).
 Peter et al. also teach the array comprises microwells (e.g. para 0090, pg. 8).
Therefore, as Kartalov et al., Saxonov, Hindson et al., Frisen et al. and Peter et al. all teach analysis of FFPE tissue samples with reagents comprising unique identifiers, it would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kartalov et al., Saxonov, Hindson et al. and Frisen et al. comprising combining extracted nucleic acid from discrete portions of an FFPE sample with reagents comprising unique barcodes  placed in discrete microwells to include applying nucleic acid tags to the FFPE samples prior to contacting with spatially addressable and partitioned oligonucleotides comprising molecular barcodes, wherein the partitions are microwells, and subjecting to PCR extension and sequencing to yield spatial information on extension products that comprise a nucleic acid tag that correlates with the spatial position of the starting FFPE sample and a molecular barcode associated with a discrete microwell as taught by Peter et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of nucleic acid analysis in an FFPE sample comprising combining sample with targeting reagents comprising unique identifiers to determine spatial information of target nucleic acids.
 Therefore, as Peter et al. teach the nucleic acid tags associated with the FFPE sample are targeted by the partitioned and barcoded oligonucleotides of a microwell array,  the combined teachings of Kartalov et al., Frisen et al., Hindson et al. and Peter et al. render obvious claim 23.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 This response addresses remarks filed  17 June 2022:
Examiner acknowledges approval of terminal disclaimers filed 27 August 2021 for U.S. Patent No. 10, 774, 370; filed on 17 December 2021 for Application No. 16/191,343 and  filed on 17 June 2022 for Application No. 17/020, 684.  Therefore, previous double patenting rejections are withdrawn.
Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the amended claims: 
Respectfully, Applicants’ arguments are not persuasive. 
Regarding the requirement of extracting nucleic acids from discrete portions of the same FFPE sample prior to partitioning: 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument regarding the teaching of Armani and the cited embodiments of Saxonov, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, as noted in the current rejections, the combined teachings of Armani et al. render obvious a method comprising  extracting and partitioning nucleic acids from a plurality of regions of the same FFPE tissue sample, wherein nucleic acids in spatial proximity to each other in the FFPE tissue sample are introduced into the same well and wherein these discrete portions are subjected to further nucleic acid analysis, including PCR amplification and detection using probe sets comprising different fluorescent labels placed in each individual well (e.g. Fig. 1, pg. 10 of 14, Armani 2014). Likewise, Kartalov teaches a method  comprising partitioning and lysing discrete portions of the same FFPE sample  prior to further processing.
 Regarding partitioning  nucleic acid extractions from FFPE samples: like the combined teachings of Armani et al. and Kartalov, Saxonov teaches methods of nucleic acid analysis comprising partitioning samples for further processing.  Furthermore, Saxonov teaches embodiments comprising separating a samples of extracted nucleic acid  into a plurality of partitions  prior to subjecting the target polynucleotides to barcoding  (e.g. para 0022,para 0025,pg. 2). 
Furthermore, Saxonov teaches analysis is known in the art  using formalin-fixed, paraffin-embedded sample which is  deparrafinized prior to extraction of target nucleic acid (e.g. The sample can be a …formalin fixed paraffin embedded (FFPE) sample… A formalin fixed paraffin embedded sample can be deparaffinized before nucleic acid is extracted as in para 0201, pg. 21; RNA extraction from FFPE sample as in para 0204,pg. 21; Nucleic acids can be extracted from a sample by means available to one of ordinary skill in the art as in para 0205,pg. 21).
Furthermore, Saxonov teaches the partitions are wells in a microtiter plate (e.g. para 0076,pg. 7).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, as Armani et al., Kartalov and Saxonov all teach analysis of samples associated with formalin fixed tissue, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the combined teachings of Armani et al.  or Kartalov with the teaching of Saxonov because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method of analyzing a plurality of nucleic acids obtained from  sample.
	Regarding Applicants’ arguments that modify with the teaching of Saxonov would change the principle of operation recited by Armani or Kartalov, these arguments are not persuasive.
 	As noted in the current rejections, both Armani and Kartalov teach extraction of nucleic acid from spatially proximal portions of the same FFPE sample prior to further analysis, such as PCR, wherein spatial distribution is maintained by partitioning samples in discrete vessels throughout the analysis. These teachings describe a different order of partitioning discrete portions of the same sample during the analysis process than is required by of the claimed invention. However, the teaching of Saxonov is relied upon to show that extracting nucleic acid from FFPE sample prior to partitioning is known in the art. Therefore, modifying the teachings of Armani/ Kartalov  with the teaching of Saxonov of partitioning after nucleic acid extraction would still allow partitioning of discrete portions of the same sample to maintain spatial distribution  and subsequent PCR analysis of target nucleic acids as required by both Armani and Kartalov. 
Furthermore, such a modification amounts to a rearrangement of steps, where the sample is partitioned after nucleic acid extraction, rather than before.  Here, however, the order of steps does not impact the subsequent independent and distinct steps of the claimed method of barcoding, sequencing and identifying and yields the same result of absolutely identifying the original isolated molecule. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04(IV)(C).  
Furthermore, regarding  performing the step of nucleic acid extraction before or after the step of partitioning,  in the case where there are a finite number of identified, predictable solutions, then as per MPEP 2143 citing KSR, it would have been obvious to try either choice.
Additionally, it is noted that claim 14 recites comprising language: i.e. a method comprising the claimed steps. See MPEP 2111.03.
The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. In contrast, the court noted the phrase “group consisting of” is a closed term, which is often used in claim drafting to signal a “Markush group” that is by its nature closed. Id. The court also emphasized that reference to “first,” “second,” and “third” blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id
	Therefore, the method of claim 14  also encompasses the embodiment wherein discrete portions of the same FFPE sample  are extracted in a first set of receptacles prior to further processing , as described by Armani and Kartalov, and the resulting nucleic acid extractions are subsequently partitioned in a separate microtiter plate prior to additional analysis, as suggested by the teaching of Saxonov. 	
Regarding Applicants’ arguments in reference to the additional teachings of Hindson, Frisen and Peter and the  “plausibility of combination”, these arguments are not persuasive. 
As previously discussed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
As noted in the current rejections, the combined teachings of Armani et al., Kartalov, Saxonov,  Hindson et al., Frisen et al.  and Peter et al. all teach analysis of FFPE tissue samples with reagents comprising unique identifiers. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Armani /Kartalov and Saxonov with:
  the teaching of Hindson comprising providing unique identifiers, i.e. barcodes,  to individual partitions with FFPE nucleic acid samples, wherein the partitions are microwells; the barcodes are associated with the specific partition and multiple barcodes are attached to a single target of interest  and 
the teaching of Frisen comprising  providing unique positional tags which facilitate identifying spatial distribution of individual FFPE samples and 
the teaching of Peter comprising applying unique nucleic acid tags to the FFPE samples prior to contacting with spatially addressable and partitioned oligonucleotides comprising molecular barcodes, wherein the partitions are microwells, and subjecting to PCR extension and sequencing to yield spatial information on extension products that comprise a nucleic acid tag that correlates with the spatial position of the starting FFPE sample and a molecular barcode associated with a discrete microwell  
based on the exemplary rationale that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of nucleic acid analysis in an FFPE sample comprising combining sample with targeting reagents comprising unique identifiers to determine spatial information of target nucleic acids.
Furthermore, a skilled artisan would appreciate that this rationale for combination of references meets the requirements of exemplary rationale A. See MPEP 2143. I. A.
 Furthermore,  additional arguments rely on the position that a prima facie case was not established in previous rejections.  However this was not found persuasive and is not persuasive for the other rejections.  
 Therefore, the current art rejections are maintained.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639